DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 November 2020 has been entered.
 	Claims 1-4, 14-16 and 18-29 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 November 2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pei Wu on 13 April 2021.

The application has been amended as follows: 
Claims 1-4, 14 and 15 have been cancelled.

In claim 16, line 10, “neurodegenerative diseases” has been deleted and replaced by --a neurodegenerative disease--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection of claims 16 and 18-29 as being unpatentable over Eyer et al. and further in view of Meijer et al. is withdrawn in response to the amendment of independent claim 16 to recite that the subject is suffering from a neurodegenerative disease. The combination of the prior art references of record does not render obvious the invention now claimed. For the same reason, the outstanding double patenting rejections of claims 16 and 18-29 as being unpatentable over U.S. Patent Nos. 9,446,092 and 9,0232,806 (both in view of Meijer et al.) are also withdrawn. The claimed treatment agent, NFL-TBS40-63 (SEQ ID NO: 1), was known at the time of filing to be useful for treating cancers such as glioma, but was not known to be useful for treatment of neurodegenerative disease or treatment of neural stem cells. Such latter treatment would not have been obvious based on the state of the art at the time of filing. Accordingly, claims 16 and 18-29 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
13 April 2021